UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1697


KAKHA KAKHETELIDZE, a/k/a Kakha Kakhelidze,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 29, 2011                 Decided:   April 13, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander J. Segal, GRINBERG & SEGAL, P.L.L.C., New York, New
York, for Petitioner. Tony West, Assistant Attorney General,
Paul Fiorino, Senior Litigation Counsel, Lisa Morinelli, UNITED
STATES DEPARTMENT OF JUSTICE, Office of Immigration Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kakha Kakhetelidze, a native and citizen of Georgia,

petitions for review of an order of the Board of Immigration

Appeals   (Board)      dismissing     his    appeal   from    the       Immigration

Judge’s denial of his application for adjustment of status.                      We

have reviewed the record and the Board’s order and affirm the

denial of relief for the reasons stated by the Board.                       In re:

Kakhetelidze      (B.I.A.      June     4,     2010);     see       8      U.S.C.A.

§ 1183a(f)(5)(B)(i) (West Supp. 2010).            Accordingly, we deny the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately      presented      in   the

materials     before   the    court   and    argument   would       not    aid   the

decisional process.

                                                                PETITION DENIED




                                        2